    Case 1:17-cv-00053-RGA-SRF Document 151 Filed 05/06/19 Page 1 of 1 PageID #: 1500




Nemours Building, 1007 N. Orange Street, Suite 600
P.O. Box 8888, Wilmington, DE 19899
(302) 552-4300 Fax (302) 552-4340

Direct Dial: (302) 552-4302
Email: kjconnors@mdwcg.com


                                             May 6, 2019


The Honorable Sherry R. Fallon
United States District Court for the District of Delaware
844 North King Street
Unit 14, Room 3124
Wilmington, DE 19801-3555

        RE:     Jane Doe v. Securitas Security Services USA, Inc.
                Civil Action No.: 1:17-CV-053-RGA
                Our File No.:       41686.00104

Dear Judge Fallon:

       In conjunction with the discovery teleconference set for 1 p.m. today, Monday, May 6, 2019, I enclose a
copy of the Affidavit of Regina Vargas of non-party, Securitas Security Services USA, Inc., the submission of
which was referenced in the discovery dispute submission of Securitas filed on May 3, 2019 in the above-
referenced matter.

       On behalf of Securitas, I thank Your Honor for consideration of this matter.

                                             Respectfully submitted,

                                             /s/ Kevin J. Connors

                                             Kevin J. Connors
                                             DE Bar ID 2135
KJC/dap
Enclosure
cc:    Edward P. Cadagin, Esq. (w/enc.)
       Henry M. Perlowski, Esq. (w/enc.)
       Mary F. Higgins, Esq. (w/enc.)
       Melissa Lynn Rhoads, Esq. (w/enc.)
       Michael C. Heyden, Jr., Esq. (w/enc.)
       Susan M. Rotkis, Esq. (w/enc.)
